DETAILED ACTION
Priority
	Applicants’ priority claim to International Application No. PCT/EP2019/053200, filed 02/08/2019, which claims priority to British Application No. GB1802184, filed 02/09/2018, is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 08/03/2020 and 03/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the Response to Election/Restriction dated 05/18/2022, Applicants elected without traverse the claims of Group I (claims 1, 6, 10, 11, 14-17, 38-40, 45, and 47).  The Examiner notes that claim 38 was mistakenly included in Group I, but refers to the method of claim 37.  Because claim 38 depends on an unelected claim, it will not be examined with the claims of Group I.  Claims 1, 6, 10, 11, 14-17, 39-40, 45, and 47 have been examined in this action and are rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolla (EP 1911469A2, cited in Applicants’ IDS dated 08/03/2020).
	Regarding the specific limitations of claim 1, 16, and 17, Rolla discloses a titanium (metal) implant substrate comprising a layer of titanium phosphate coated thereon, and a zirconium implant substrate comprising a layer of zirconium phosphate coated thereon (see Claims and Examples).  This disclosure of Rolla anticipates claims 1, 16, and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 6, 10, 11, 14-17, 39-40, 45, and 47 are rejected under 35 U.S.C. 103 as being obvious over Rolla (cited above), further in view of Schwartz et al. (US20060194008).  
As mentioned above, regarding the specific limitations of claim 1, 15-17, and 47, Rolla discloses a titanium (metal) implant substrate comprising a layer of titanium phosphate coated thereon (see Claims and Examples).  Rolla further disclose that titanium implants are widely used in loadbearing applications such as hip prostheses and dental implants (see paragraph [0002]).

Regarding the specific limitations of claims 6, 39, and 40, Rolla does not explicitly recite a coating having a thickness of from about 1 to about 1000 nm, about 1 to 99 nm, or about 5 to about 80 nm.
Regarding the specific limitations of claims 10 and 45, Rolla does not explicitly recite that the titanium phosphate and/or zirconium phosphate in their coating has a specific surface area of from about 5 to about 400 m2/g.
Regarding the specific limitations of claim 11, Rolla does not explicitly recite that their substrate comprises a further coating comprising calcium phosphate.
Regarding the specific limitations of claim 14, Rolla does not explicitly recite that their coating further comprises an antibiotic.
	
	Schwartz et al. teach titanium implants such as hip prostheses having a titanium phosphate coating to promote adhesion and proliferation of osteoblasts (see Table 2 and paragraph [0054]).  Schwartz et al. teach that their coatings can have a thickness of less than about 100 nm (see paragraph [0171]) and that the surface of the coating layer provides for increased surface area specific reaction sites (see paragraph [0067]).  Schwartz et al. further teach the attachment of inorganic coating layers to their titanium phosphate coating comprising hydroxyapatite (calcium phosphate), as well as the attachment of compounds with antibiotic activity (see paragraphs [0076] and [0077]).

MPEP 2144.05 states that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Here, as noted above, Schwartz et al. teach that their coatings can have a thickness of less than about 100 nm (see paragraph [0171]), which overlaps and/or encompasses the claimed ranges.  As such, based on the teachings of Schwartz et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to include, via routine experimentation and optimization, a titanium phosphate coating having the claimed thickness on the substrates of Rolla.  Furthermore, because Schwartz et al. teach that their coating layer provides for increased surface area specific reaction sites on their substrates, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to achieve the claimed specific surface area value via routine experimentation and optimization, absent evidence to the contrary.  Furthermore, based on the above-mentioned teachings of Schwartz et al., it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to attach a coating comprising hydroxyapatite (calcium phosphate) to their titanium phosphate coating to promote osteointegration, and to incorporate a compound with antibiotic activity in their titanium phosphate coating to decrease the chance of infection upon implantation of their implant.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615